

113 HR 3653 IH: Jobs for Veterans Act of 2013
U.S. House of Representatives
2013-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3653IN THE HOUSE OF REPRESENTATIVESDecember 4, 2013Mr. King of New York (for himself, Mr. Poe of Texas, Ms. Kelly of Illinois, Mr. Grimm, Mr. Webster of Florida, and Mr. Olson) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to allow an increased work opportunity credit with respect to recent veterans, and for other purposes.1.Short titleThis Act may be cited as the Jobs for Veterans Act of 2013.2.Work opportunity credit for recent veterans(a)Work opportunity credit(1)In generalSection 51 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(l)Special rules for veteransFor purposes of this subpart—(1)In generalIn the case of an individual who is an applicable veteran who begins work for the employer after December 31, 2012, and before January 1, 2015, the following rules shall apply:(A)Applicable veteranSuch individual shall be treated as a member of a targeted group.(B)Increased percentageSubsection (a) shall be applied by substituting 100 percent for 40 percent.(C)Wage limitationParagraph (3) of subsection (b) shall be applied—(i)by substituting $5,000 for $6,000, and(ii)without regard to the parenthetical therein.(D)Minimum employment periodsSubparagraph (A) of subsection (i)(3) shall be applied by substituting 0 percent for 25 percent.(E)Disabled veteransIn the case of such an individual who is a qualified veteran by reason of subsection (d)(3)(A)(ii), the credit determined with respect to such individual under the rules of this subsection shall be in addition to any credit allowable with respect to such individual under this section determined without regard to this subsection.(2)Applicable veteranThe term applicable veteran means any veteran (as defined in subsection (d)(3)(B)) who is certified by the designated local agency as having been discharged or released from active duty in the Armed Forces of the United States after September 11, 2001.(3)Election to have subsection not applyA taxpayer may elect (at such time and in such form and manner as the Secretary shall prescribe) to have this subsection not apply with respect to an individual for any taxable year.(4)Special ruleFor purposes of this subsection, this section shall be deemed to remain in effect with respect to individuals who begin work for the employer after December 31, 2013, and before January 1, 2015..(2)Effective dateThe amendments made by paragraph (1) shall apply to individuals who begin work for the employer after December 31, 2012.(b)OffsetThe amounts otherwise authorized to be appropriated to the Department of Veterans Affairs for General Administration are hereby reduced as follows:(1)The amount for fiscal year 2013 is reduced by $5,000,000.(2)The amount for fiscal year 2014 is reduced by $5,000,000.